Citation Nr: 1011153	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  

4.  Entitlement to service connection for a right rib 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1972 to March 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and November 2006 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Nashville, Tennessee.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Nashville, Tennessee in July 
2006.  A written transcript of this hearing was prepared and 
incorporated into the claims file.  

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The May 2004 decision denying the Veteran's claim of 
entitlement to service connection for a cervical spine 
disability for failure to submit new and material evidence 
was not appealed, and is therefore final.  

2.  Evidence received since the May 2004 final decision does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for a cervical spine 
disability and does not raise a reasonable possibility of 
substantiating the claim.

3.  The September 1975 rating decision denying service 
connection for the Veteran's right shoulder disability was 
not appealed and is therefore final.  

4.  Evidence received since the September 1975 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a right 
shoulder disability and does not raise a reasonable 
possibility of substantiating the claim.

5.  There is no diagnosis of record of a chronic rib 
disability.  


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying service connection 
for the Veteran's cervical spine disability for failure to 
submit new and material evidence is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
cervical spine disability remains closed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The September 1975 rating decision denying service 
connection for the Veteran's right shoulder disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

4.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
right shoulder disability remains closed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

5.  The criteria for establishing entitlement to service 
connection for a rib disability have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claim of entitlement to service 
connection for a rib disorder, the duty to notify was 
satisfied by way of a letter sent to the Veteran in July 2006 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and 
information in his possession to the RO.  The letter also 
provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  See Dingess/Hartman, 19 Vet. App. at 484. 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
July 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of entitlement to service connection for 
a rib disorder because there is no evidence to satisfy the 
first McLendon criteria discussed above.  Specifically, there 
is no evidence of a current rib disorder or chronic 
symptomatology of a rib disorder.  The Veteran was not 
prejudiced by the lack of VA examination.

The Board also recognizes that the Veteran has not been 
scheduled for a VA examination of the right shoulder.  
However, VA is not required to provide an examination in this 
case.  According to 38 C.F.R. § 3.159(c)(4)(iii), paragraph 
3.159(c)(4)(i) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  The Court has interpreted this to mean 
that VA is not required to provide examination or opinions to 
a claimant who attempts to reopen a finally adjudicated claim 
until new and material evidence has been submitted.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in September 2009, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private medical 
records have also been incorporated into the claims file.  
Significantly, the Veteran has not identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not yet been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

In November 2006, the RO declined the Veteran's request to 
reopen his claims of entitlement to service connection for a 
cervical spine disorder and a right shoulder disorder.  As 
previously discussed, irrespective of the RO's actions, the 
Board must decide whether the Veteran has submitted new and 
material evidence to reopen these claims.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Cervical Spine Disorder

The Veteran was originally denied service connection for a 
cervical spine disorder in a September 1975 rating decision.  
The RO essentially denied the Veteran's claim because, while 
he did suffer from a cervical strain during military service, 
there was no evidence suggesting that this was a chronic 
condition rather than an acute and transitory one.  
Therefore, for the evidence to be material in this case, it 
must address this unestablished fact.  The Veteran did not 
appeal this decision.  The RO declined to reopen the 
Veteran's claim of entitlement to service connection for a 
cervical strain in a June 2003 rating decision and a May 2004 
rating decision, and the Veteran did not appeal either of 
these decisions.  

Having reviewed all of the evidence of record, the Board 
finds that none of the new evidence received by VA since the 
May 2004 rating decision addresses this evidentiary 
deficiency.  The record contains a number of VA treatment 
records referring to the Veteran's neck or his cervical 
spine.  According to a November 2004 treatment record, the 
Veteran was not experiencing any neck pain.  A July 2006 
treatment record notes that the Veteran was suffering from 
chronic neck pain with right upper extremity paresthesias for 
the past three weeks.  A July 2006 X-ray of the cervical 
spine revealed degenerative changes of the lower cervical 
spine.  

The Board notes that the Veteran has submitted a copy of a VA 
outpatient treatment record from May 1982 noting complaints 
of pain in the cervical area radiating to the shoulders since 
the previous day.  An X-ray taken at this time was 
interpreted to reveal degenerative changes of the cervical 
spine.  However, this evidence was already of record at the 
time of the May 2004 rating decision that is now final.  As 
such, this does not qualify as new evidence.  The Veteran has 
also submitted copies of his service treatment records from 
when he was treated for neck and right shoulder pain in 1972 
and 1974.  However, this evidence was also part of the record 
at the time of the previous May 2004 rating decision.  

The Veteran has also submitted additional lay evidence in 
support of his claim.  According to a letter dated April 2004 
and signed by an individual with the initials L.B., the 
Veteran was witnessed to have a neck brace on during military 
service after injuring his neck in an accident.  However, 
while this statement is in and of itself new, it is not 
material to the Veteran's claim, since the fact that he 
injured his neck in service is not in dispute.  Rather, the 
deficiency is a lack of evidence demonstrating a chronic neck 
disability.  This statement does not address this fact.  The 
Veteran has also submitted numerous statements reciting 
aspects of Title 18 of the United States Code (U.S.C.).  
However, this section deals with criminal law and is of no 
relevance to the Veteran's claim.  As such, this evidence is 
immaterial.  VA has also received a number of statements from 
the Veteran's wife and his ex-wives, but these statements 
only reference the Veteran's psychiatric complaints, and not 
his physical ailments.  

Finally, the Veteran was afforded a VA examination of the 
cervical spine in July 2009.  During the examination, the 
Veteran reported hurting his neck during his military service 
and having neck pain ever since.  The examiner concluded that 
the Veteran suffered from degenerative disc disease of the 
cervical spine that was less likely than not caused by his 
in-service injury, and most likely due to the normal 
progression experienced with aging.  This examination does 
not qualify as new and material evidence since it fails to 
suggest that the Veteran suffered a neck injury during his 
military service that resulted in chronic symptoms, and led 
to his current disability.  

In summary, VA has received no new evidence since the prior 
denial of the claim suggesting that the Veteran's cervical 
spine disorder manifested during, or as a result of, his 
military service.  The fact that the Veteran has a current 
neck disorder 


is not in dispute.  In fact, this was well-established at the 
time of the May 2004 decision since there was a May 1982 X-
ray revealing degenerative changes of the cervical spine.  In 
addition, the July 2009 VA examiner concluded that it was 
less likely than not that the Veteran's neck disorder was a 
result of his military service.  Since this evidence is 
against the Veteran's claim, it is not material.  

Since the preponderance of the evidence is against the 
claims, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran's claim of 
entitlement to service connection for a cervical spine 
disorder remains denied.  

Right Shoulder Disorder

The Veteran was originally denied service connection for a 
right shoulder disorder in a September 1975 rating decision.  
The RO denied the Veteran's claim because, while there was 
evidence of a right shoulder condition during military 
service, there was no evidence suggesting that this was a 
chronic condition rather than an acute and transitory one.  
Therefore, for the evidence to be material in this case, it 
must address this unestablished fact.  The Veteran did not 
appeal this decision.  

Having reviewed all of the evidence of record, the Board 
finds that none of the new evidence received by VA since the 
September 1975 rating decision addresses this evidentiary 
deficiency.  According to a May 1982 X-ray of record, the 
Veteran was complaining of neck pain radiating to the 
shoulder.  The X-ray revealed degenerative changes of the 
cervical spine, but there was no specific finding made 
regarding a separate disorder of the right shoulder.  The 
Veteran was again noted to have a cervical strain in 
September 1974, but there was no mention of right shoulder 
pain at this time.  

The record also contains a number of private treatment 
records from the Methodist Hospitals of Memphis and the 
Cardiovascular Physicians of Memphis from July 1997 through 
February 2001.  However, these records deal with the 
Veteran's cardiovascular condition and make no mention of 
right shoulder complaints.  As such, this evidence is not 
material to the Veteran's claim.  

The record also contains a number of VA outpatient treatment 
records that reference the Veteran's right shoulder.  
According to a July 2006 X-ray, the Veteran's right shoulder 
was normal.  A June 2009 record notes that the Veteran had no 
upper extremity weakness or sensory deficits.  Finally, the 
record contains a VA examination from July 2009 in which the 
Veteran reported pain radiating into his shoulders.  However, 
he denied any numbness or weakness in the upper extremities.  
None of this evidence is material to the Veteran's claim as 
it fails to suggest that the Veteran suffers a chronic right 
shoulder disorder as a result of his military service.  

The record also contains a number of lay statements, 
including statements from a friend with the initials L.B., 
the Veteran's wife, and the Veteran's ex-wives.  However, 
none of these statements refer to the Veteran's right 
shoulder.  The Veteran has also submitted a great deal of 
testimony regarding Title 18 of the U.S.C., and in a February 
2007 statement, he denied that a right shoulder disorder was 
ever a claim.  None of this evidence provides any support for 
the Veteran's claim of entitlement to service connection for 
a right shoulder disorder.  

In summary, VA has received no new evidence since the prior 
denial of the claim suggesting that the Veteran has a chronic 
right shoulder disorder that manifested during, or as a 
result of, his military service.  What new evidence VA has 
received does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  

Since the preponderance of the evidence is against the 
claims, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran's claim of 
entitlement to service connection for a right shoulder 
disorder remains denied.  





	(CONTINUED ON NEXT PAGE)


Service Connection for a Rib Disorder

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a right rib disability.  However, there is no 
medical evidence of record demonstrating that the Veteran has 
a current diagnosis of such a condition.  As such, service 
connection is not warranted.  

The Veteran's service treatment records do not demonstrate 
that the Veteran suffered from a chronic disorder of any rib 
during his active military service.  According to a March 
1974 treatment record, the Veteran was in an automobile 
accident where he suffered trauma to his left upper chest and 
contused ribs.  However, there is no evidence of further 
treatment for this injury, and according to the Veteran's 
March 1975 separation examination, his chest was normal at 
the time of separation.  Therefore, there is no evidence of a 
chronic disorder of the ribs during the Veteran's active 
military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not 
demonstrate that the he has suffered from chronic 
symptomatology of a rib disorder.  According to an X-ray 
taken in March 1994, the Veteran had a deformed left fifth 
rib that was probably from a past surgery.  It was also noted 
that suture material was near the left hilum.  Another X-ray 
was taken one week later in March 1994.  It was noted that 
while the prior X-ray was interpreted to reveal a prior 
surgery, the Veteran denied having a previous operation.  As 
such, an additional X-ray was performed to verify that this 
was the correct patient.  The radiologist concluded that the 
Veteran's bony structures were in fact unremarkable and there 
was no evidence to suggest a prior surgery.  The examination 
was found to be normal.  

The record contains no further evidence of a disorder of any 
rib.  There must be a current diagnosis of a disorder for 
service connection to be granted.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Without a medical diagnosis of a 
disorder of a rib, the Board must deny the Veteran's claim.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he suffers 
from a right rib disability.  However, as a layperson, the 
Veteran is not competent to diagnose himself with a chronic 
medical condition.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  While the Veteran is competent to 
testify to symptoms such as pain, pain alone is not a 
disability for VA compensation purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  

In conclusion, the evidence suggests that the Veteran 
suffered a contusion to the ribs during his active military 
service in 1974.  However, upon separation from active duty, 
the Veteran's chest was found to be normal.  There is no 
evidence of treatment for, or a diagnosis of, a disorder of 
any rib since the Veteran's military service.  Without a 
currently diagnosed disability, service connection is not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right rib disorder must be 
denied.



ORDER

Entitlement to service connection for a right rib disorder is 
denied.  

The request to reopen a claim of service connection for a 
cervical spine disability is denied.

The request to reopen a claim of service connection for 
residuals of injury for a right shoulder disability is 
denied.


REMAND

The Veteran contends that he is entitled to service 
connection for PTSD.  However, further development is 
required for this claim as certain action requested in the 
August 2008 Board remand has not been performed in full.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  

In August 2008, the Board remanded the issue of entitlement 
to service connection for PTSD because the Veteran had 
submitted additional evidence since the April 2008 statement 
of the case that had not yet been considered.  In addition, 
the RO was to provide the Veteran with a letter asking him to 
provide additional evidence in support of his claim.  The RO 
was then to readjudicate the Veteran's claim of entitlement 
to service connection for PTSD.  

While the RO provided the Veteran with a letter asking him to 
supply additional evidence in support of his claim, there is 
no indication that the Veteran's claim was ever 
readjudicated.  A supplemental statement of the case (SSOC) 
was issued in July 2009, but it did not address the Veteran's 
claim of entitlement to service connection for PTSD.  As 
such, a remand is necessary so that the RO may readjudicate 
the Veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include PTSD.  The RO must 
consider all relevant evidence received by VA since April 
2008.  

Additionally, the Veteran has inconsistently requested a 
Board hearing on this claim on a number of occasions.  Most 
recently, in May 2008, the Veteran indicated that he wanted a 
Video Conference hearing before a Board Member.  However, in 
a previous statement received from the Veteran, he indicated 
that he did not desire a Board hearing.  As such, a letter 
should be sent to the Veteran asking him to clarify whether 
he desires a Board hearing for his PTSD.  If the Veteran 
indicates that he desires a hearing for his PTSD, such a 
hearing should be scheduled before the Veteran's claim is 
readjudicated.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should send the Veteran a 
letter asking him to clarify whether he 
desires a Board hearing before his claim 
of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is 
readjudicated.  If the Veteran expresses a 
desire to have a hearing, this should be 
scheduled.  

2.  After completion of the above, and 
regardless of whether the Veteran 
indicates that he does not desire a 
hearing, the AMC should readjudicate the 
claim of service connection for a 
psychiatric disorder, to include PTSD.  
This readjudication should not take place 
until after the Veteran's hearing has been 
completed (if the Veteran indeed opts for 
a hearing).  

Specifically, readjudication should 
include initial consideration of the 
additional evidence received by the Board 
(the lay statements from the Veteran's 
current wife and his ex-wives and the 
hearing transcript if a hearing is 
performed).  If the determination remains 
unfavorable to the Veteran, the RO must 
issue a Supplemental Statement of the Case 
(SSOC) and provide the Veteran a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


